Blandford, J.
A widow may have set apart an exemption for herself and minor children from.the property which belonged to her deceased husband at the time of his death, where, by the will of the husband, the property has been devised to her for life and in trust for such minor children; and such exemption will be granted in spite of the objections of a judgment creditor of the husband, 40 Ga., 439; 52 Id., 407; Code §2002.
(a) In such a case, the property sought to be set apart did not vest by the death of the husband in any one, but by his will was transmitted to his wife and minor children for whose benefit the exemption was sought; and it differs from the cases in 42 Ga., 121 and 43 Id., 377.
Judgment affirmed.